
	
		 III
		Calendar No. 214
		111th CONGRESS
		1st Session
		H. CON. RES. 36
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 29, 2009
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		
			November 18, 2009
			Reported by Mr. Kerry,
			 without amendment
		
		CONCURRENT RESOLUTION
		Calling on the President and the allies of
		  the United States to raise in all appropriate bilateral and multilateral fora
		  the case of Robert Levinson at every opportunity, urging Iran to fulfill their
		  promises of assistance to the family of Robert Levinson, and calling on Iran to
		  share the results of its investigation into the disappearance of Robert
		  Levinson with the Federal Bureau of Investigation.
	
	
		Whereas United States citizen Robert Levinson is a retired
			 agent of the Federal Bureau of Investigation, a resident of Florida, the
			 husband of Christine Levinson, and father of their 7 children;
		Whereas Robert Levinson traveled from Dubai to Kish
			 Island, Iran, on March 8, 2007;
		Whereas, after traveling to Kish Island and checking into
			 the Hotel Maryam, he disappeared on March 9, 2007;
		Whereas neither his family nor the United States
			 Government has received further information on his fate or whereabouts;
		Whereas March 9, 2009, marks the second anniversary of the
			 disappearance of Robert Levinson;
		Whereas the Government of Switzerland, which has served as
			 the Protecting Power for the United States in the Islamic Republic of Iran in
			 the absence of diplomatic relations between the Government of the United States
			 and the Government of Iran since 1980, has continuously pressed the Government
			 of Iran on the case of Robert Levinson and lent vital assistance and support to
			 the Levinson family during their December 2007 visit to Iran;
		Whereas officials of the Government of Iran promised their
			 continued assistance to the relatives of Robert Levinson during the visit of
			 the family to the Islamic Republic of Iran in December 2007; and
		Whereas the Government of Iran, including through a
			 statement made during an interview with NBC News broadcast on July 28, 2008,
			 has declared that its officials are willing to cooperate with the Federal
			 Bureau of Investigation in the search for Robert Levinson: Now, therefore, be
			 it
		
	
		That Congress—
			(1)commends the Embassy of Switzerland in
			 Tehran, Iran, and the Government of Switzerland for the ongoing assistance to
			 the Government of the United States and to the family of Robert Levinson,
			 particularly during the visit by Christine Levinson and other relatives to Iran
			 in December 2007;
			(2)notes that Iranian
			 officials ensured the safety of the family of Robert Levinson during their
			 December 2007 visit to Iran, and have promised their continued
			 assistance;
			(3)urges the
			 Government of Iran, as a humanitarian gesture, to intensify its cooperation on
			 the case of Robert Levinson with the Embassy of Switzerland in Tehran and to
			 share the results of its investigation into the disappearance of Robert
			 Levinson with the Federal Bureau of Investigation;
			(4)urges the
			 President and the allies of the United States to raise at every opportunity in
			 all appropriate multilateral and bilateral fora the case of Robert Levinson;
			 and
			(5)expresses sympathy
			 to the family of Robert Levinson during this trying period.
			
	
		
			Passed the House of
			 Representatives April 28, 2009.
			Lorraine C. Miller,
			Clerk
		
	
	
		November 18, 2009
		Reported without amendment
	
